Citation Nr: 0305053	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a bipolar disorder and 
depression.  

2.  Entitlement to service connection for a respiratory 
disorder, characterized as chronic bronchitis and chronic 
obstructive pulmonary disease (emphysema), secondary to 
in-service tobacco use.  

3.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1952 
to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a November 1996 decision, the RO denied service connection 
for a bipolar disorder.  Additionally, by a February 1998 
rating action, the RO, in pertinent part, denied service 
connection for nicotine dependence and for a lung disorder, 
to include emphysema, secondary to in-service tobacco use.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  An acquired psychiatric disorder, to include a bipolar 
disorder and depression, has not been shown to be associated 
with the veteran's active military service.  

3.  A respiratory disorder, characterized as chronic 
bronchitis and chronic obstructive pulmonary disease 
(emphysema), has not been shown to be associated with the 
veteran's in-service tobacco use.  

4.  Nicotine dependence has not been shown to be associated 
with the veteran's active military duty.  

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a bipolar 
disorder and depression, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A respiratory disorder, characterized as chronic 
bronchitis and chronic obstructive pulmonary disease 
(emphysema), was not incurred as a result of tobacco used in 
the line of duty in the active military.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002); and VAOPGCPREC 2-93 (Jan. 13, 1993).  

3.  Nicotine dependence was not acquired during active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(d); VAOPGCPREC 2-93 (Jan. 13, 
1993); and VAOPGCPREC 19-97 (May 13, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In particular, in a March 2001 letter, the 
RO informed the veteran and his representative of the general 
provisions of the VCAA as well as the type of evidence needed 
to substantiate his service connection claims.  The veteran 
failed to respond.  Thereafter, in a September 2002 letter, 
the Board asked the veteran to submit evidence, or 
information, regarding pertinent treatment received for the 
claimed disabilities.  In November 2002, the veteran 
responded that he had no additional evidence or argument to 
present.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available post-service treatment records adequately 
identified by the veteran.  In addition, the RO has made 
attempts to procure the veteran's service medical records.  
However, as documented in an October 1996 memorandum, "[a]ll 
efforts to obtain the . . . service records or military 
information have been exhausted; further efforts are 
futile."  The RO concluded that the veteran's service 
medical records are unavailable and that his claim should be 
decided on the evidence of record.  Consequently, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

A.  Bipolar Disorder

1.  Factual Background

As noted in the previous portion of this decision, the 
veteran's service medical records are unavailable.  In 
February 1954, the veteran was discharged from active 
military duty.  

In May 1984, the veteran sought private psychiatric 
treatment.  At that time, he reported that, within the past 
year and particularly the previous six months, he had been 
experiencing progressive problems with depression and 
anxiety.  He also described sleeping poorly and "getting 
along badly with his wife."  He reported that his attempts 
"to cut back on" his drinking and also to stop smoking led 
to an acute crisis of anxiety.  According to the report of 
this psychiatric consultation, the veteran had "chronic 
obstructive pulmonary disease related to long standing 
cigarette smoking."  In pertinent part, the examining 
physician assessed significant clinical depression "with [a] 
history of probable secondary substance abuse of alcohol and 
tobacco" and chronic obstructive pulmonary disease due to 
cigarette smoking.  

Between November 1984 and October 1986, the veteran received 
occasional psychiatric treatment.  His symptoms included 
depression, anxiety (particularly with a worsening of his 
back pain in May 1985 and with the filing of an application 
for benefits from the Social Security Administration in 
January 1986), nervousness, occasional bouts of depression, 
and insomnia.  Specifically, at an October 1985 VA 
psychiatric evaluation, the veteran complained of depression, 
anxiety, and irritability.  He reported that the onset of his 
depression occurred at the age of 13, with apparent 
exacerbations during service or very shortly after discharge 
from military duty.  Also, in April 1986, an examining 
physician expressed his opinion that the veteran's mild 
organic brain syndrome was related to his prior alcohol 
history.  

Thereafter, from September 1987 to February 1988, the veteran 
was treated for increased anxiety by a private physician.  
The examining physician concluded that this symptomatology 
was seasonal and that the veteran was also experiencing a 
grief reaction due to the death of his dog.  

Between February 1989 and November 1989, the veteran also 
received private psychiatric treatment.  Initially, in 
February 1989, he reported that he was getting progressively 
more depressed and, in fact, almost suicidal at times, that 
his energy level had decreased, that he felt miserable, and 
that his headaches had not improved.  The examining physician 
stated that he wondered whether the veteran actually had 
manic depression or an unipolar depression, rather than the 
originally diagnosed biochemical type depression.  The 
November 1989 record indicated that the veteran had a history 
of psychotic depression.  At that time, the veteran reported 
that he was doing very well, that his personality had 
improved, that he was less combative and much more 
even-tempered, and that his headaches had subsided.  

From November 1990 to June 1993, the veteran received 
additional psychiatric treatment.  His symptomatology 
included an inability to sleep, increased depression, daily 
headaches, severe anxiety, and depression.  

Specifically, during a one-month-and-one-week private 
psychiatric hospitalization between August and October 1992, 
the veteran gave an approximately 12-year history of 
depressive signs and symptoms which he initially attributed 
to the summer of 1980, when he worked as a plumber in 
100 degree heat for 100 days.  During this hospitalization, 
the veteran also provided a history of co-existing alcohol 
abuse.  He complained of a depressed mood, chronic insomnia, 
marked decrease in energy, and loss of usual pleasure.  The 
treating physician diagnosed a severe and recurrent major 
depressive disorder, rule-out organic contributing factors, 
and a history of alcohol abuse in remission.  A June 1993 
report reflects that, following a psychiatric hospitalization 
discharge, the veteran began "backsliding."  

In a May 1995 record, a private physician noted that the 
veteran was a chronic worrier who had been taking medication 
to deal with his emotions since 1980, that he was a heavy 
drinker between 1976 and 1982, and that he stopped drinking 
and smoking in 1984 after he was hospitalized in a 
psychiatric facility.  A psychiatric evaluation completed in 
May 1995 demonstrated that the veteran was well-oriented and 
not depressed and that he had moderately impaired 
concentration; mild difficulty with naming; intact reading 
and writing abilities; and good comprehension, repetition, 
constructional praxis, recent and remote memory, and 
abstracting abilities.  Additional testing showed some 
difficulty with flexibility of thinking and no significant 
evidence of neuropsychological abnormality.  A Minnesota 
Multiphasic Personality Inventory suggested both depression 
and anxiety.  The examining physician concluded that the 
veteran did not have a progressive dementing disorder.  
Instead, the physician determined that the veteran's symptoms 
were a continuation of his emotional disorder.  

VA medical records dated from later in October 1995 until 
August 1997 reflect periodic outpatient treatment for a 
bipolar disorder, a depressive disorder, and chronic anxiety.  
According to these reports, the veteran actively participated 
in individual and group therapy sessions.  The veteran's 
symptoms included continued irritability, severe insomnia, 
and depression.  

Specifically, a January 1996 VA outpatient treatment record 
noted that the veteran had a bipolar disorder and anxiety 
disorder secondary to family stressors.  According to this 
report, the veteran's mother had dementia, and the family had 
conflicts pertaining to the discipline of the grandchildren.  
In addition, the examiner noted that the veteran, who was 
married for 23 years, needed help with problem-solving and 
communication skills.  

In a March 1997 report, a private physician explained that he 
was the physician for the veteran's family for approximately 
20 years between the 1950s and the 1970s and that, during 
that time after the veteran's discharge from the military, he 
(the doctor) treated the veteran for "an extremely serious 
nervous condition."  The physician noted that the veteran's 
psychiatric disorder was initially defined as a manic 
depressant disorder but was later recharacterized as a 
bipolar disorder.  

VA medical records dated from December 1997 to November 1999 
reflect almost monthly outpatient treatment sessions and one 
hospitalization in February 1998 for the veteran's bipolar 
disorder.  His pertinent symptoms included mood swings, 
anxiety, slight irritability, depression, and sleep 
disturbances.  

In a November 1999 letter, the private physician who wrote 
the March 1997 report again explained that he has been the 
doctor of the veteran's family for approximately 40 years 
since 1950s to the present.  The physician explained that the 
veteran has a bipolar disorder.  

In April 2001, the veteran underwent a VA Post-Traumatic 
Stress Disorder examination.  Following the evaluation, the 
examiner concluded that the veteran did not have 
post-traumatic stress disorder.  Instead, the examiner 
provided impressions of depression and a bipolar disorder.  

In September 2002, the veteran underwent a VA psychiatric 
examination, at which time he complained of a poor appetite 
and depression without crying spells or thoughts of suicide.  
He stated that he takes a lot of medication for his 
depression.  Pertinent symptomatology noted on mental status 
evaluation included mild tension and anxiety and a somewhat 
down mood.  No psychosis, delusions, or hallucinations were 
found on examination.  

The examiner, who reviewed the claims folder and interviewed 
the veteran, provided an impression of a bipolar disorder and 
depression and expressed his opinion that the evidence 
included in the claims folder does not support a finding that 
the veteran's service was the cause of his bipolar and 
depressive disorders.  In support of this opinion, the 
examiner cited the lack of close proximity of the veteran's 
psychiatric disorder with his military service.  
Additionally, the examiner noted the veteran's acknowledgment 
of having previously smoked up to three packs of cigarettes 
per day.  The examiner then expressed his opinion that the 
evidence included in the veteran's claims folder does not 
support a determination that his service caused his smoking 
habit.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for a bipolar disorder.  In 
particular, he maintains that this disability began during 
his active military duty (although he did not actually seek 
treatment during service) and that he has continued to 
experience such problems since then.  See, e.g., November 
2001 hearing transcript (2001 T.) at 7-10, 22-23; November 
1999 hearing transcript (1999 T.) at 16-19; and March 1997 
hearing transcript (1997 T.) at 1-4.  According to the 
veteran's testimony, he was first diagnosed with a bipolar 
disorder in 1984.  1999 T. at 16-17.  

Pertinent medical evidence which has been obtained and 
associated with the claims folder indicates that the veteran 
was first treated for a psychiatric condition in May 1984, 
when he was found to have significant clinical depression 
leading to a history of substance abuse of alcohol and 
tobacco.  His psychiatric condition was, thereafter, 
variously diagnosed as an anxiety disorder, depression, and a 
bipolar disorder.  

The Board acknowledges that, in March 1997 and November 1999 
statements, a private physician noted that he was the 
physician of the veteran's family since the 1950s and that, 
after the veteran's discharge from active military duty, he 
treated the veteran for "an extremely serious nervous 
condition."  The physician explained that, although the 
veteran's psychiatric disorder was initially defined as a 
manic depressant disorder, it was later recharacterized as a 
bipolar disorder.  

Significantly, however, this physician simply stated that he 
provided psychiatric treatment to the veteran after his 
discharge from service but did not specify the exact date.  
This physician also did not specifically relate the veteran's 
psychiatric disorder to his active military duty.  Further, 
the examiner who reviewed the veteran's entire claims folder 
in September 2002 and also interviewed the veteran at that 
time concluded that the veteran's bipolar disorder and 
depression were not associated with the veteran's active 
military duty.  In support of this opinion, the examiner 
cited the lack of close proximity of the veteran's 
psychiatric disorder with his military service.  

Significantly, the Board must conclude that the competent 
medical evidence of record does not reflect an association 
between the veteran's bipolar disorder and depression and his 
active military duty.  Without evidence that the veteran 
sustained a bipolar disorder or depression during active 
military duty, service connection for such a disability 
cannot be awarded.  See, 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.303 (2002).  The preponderance 
of the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include a bipolar 
disorder and depression.  As such, his claim for this 
disability must be denied.  

B.  Tobacco Claims

1.  Factual Background

As noted in the previous portion of this decision, the 
veteran's service medical records are unavailable.  In 
February 1954, the veteran was discharged from active 
military duty.  

According to pertinent post-service medical records, chest 
x-rays taken in February 1980 showed a bony thorax, heart, 
mediastinum, and diaphragm to be normal in appearance; lung 
fields which were clear; and no evidence of active pulmonary 
disease.  Subsequently, at an April 1983 private examination, 
the veteran reported that he was experiencing a daily 
productive cough with greenish-yellow sputum, some nocturnal 
wheezing, and frequent upper respiratory tract infections.  
He denied shortness of breath, chest pain, dyspnea on 
exertion, paroxysmal nocturnal dyspnea, or orthopnea.  The 
examining physician did not diagnose a pulmonary disorder.  

In January 1984, the veteran received private treatment for 
upper respiratory tract symptomatology, at which time he 
reported having, for the past month, substantial upper 
respiratory tract congestion.  He also described a productive 
cough, some wheezing, chronically congestion, and a small 
amount of blood-tinged sputum in the morning but denied any 
fever or chills.  A physical examination demonstrated little 
tenderness over the perinasal sinuses, shotty cervical nodes 
bilaterally (none of which were particularly tender), and 
lungs which showed bilateral rhonchi and wheezes but which 
were clear to percussion with no evidence of consolidation.  
In pertinent part, the examining physician assessed "[a]t 
least chronic bronchitis with probably some infectious 
component and possible sinusitis."  A private treatment 
record dated one month later in February 1984 noted that the 
acute component of the veteran's bronchitis was clearing.  

In April 1984, the veteran continued to receive treatment for 
episodes of bronchitis and coughing.  A pulmonary function 
study indicated the presence of a moderately severe 
obstructive disease with a marked bronchidialator response 
and emphysema.  The examining physician expressed his opinion 
to the veteran that "some of the problem with [his] 
recurrent bronchitis might reflux symptomatology related to 
his drinking."  

When the veteran sought psychiatric treatment in May 1984, he 
reported that his attempts "to cut back on" his drinking 
and also to stop smoking led to an acute crisis of anxiety.  
According to the report of this psychiatric consultation, the 
veteran had "chronic obstructive pulmonary disease related 
to long standing cigarette smoking."  A physical examination 
demonstrated that the veteran's lungs were clear to 
percussion and that he had somewhat distant breath sounds, no 
wheezes, and no rales or rhonchi.  In pertinent part, the 
examining physician assessed significant clinical depression 
"with [a] history of probable secondary substance abuse of 
alcohol and tobacco" and chronic obstructive pulmonary 
disease due to cigarette smoking.  

In July 1984, the veteran was treated for an increased cough 
and some sputum production since returning to work and being 
exposed to fumes.  In August 1984, the veteran was 
hospitalized for chronic bronchopulmonary disease, chronic 
laryngitis, and hoarseness.  At that time, he underwent a 
direct suspension microlaryngoscopy.  The veteran's lungs 
were clear to auscultation in September 1984.  Chest x-rays 
taken at that time were normal.  An October 1984 private 
medical record noted that the veteran's chronic bronchitis 
was exacerbated by exposure to fumes at work.

In June 1985, the veteran was treated for an upper 
respiratory tract infection of some time with coughing severe 
enough to result in the bringing up of pink sputum.  In the 
next month, due to intermittent hemoptysis (with no reason 
found for such symptomatology following examination of the 
nasal pharynx and with a smoking history), a pulmonary 
workup, including a bronchoscopy, was scheduled.  An August 
1985 bronchoscopy showed no lesion.  Chest x-rays taken were 
normal.  An October 1985 private medical record indicated 
that the veteran had reported staying away from cigarettes 
and alcohol.  

In a June 1986 private medical record, a physician noted that 
the veteran's medical history included longstanding chronic 
bronchitis which he believed was related to cigarette 
smoking.  The veteran reported that he had stopped smoking 
over a year prior to the evaluation.  In addition, the 
veteran stated that, although he had been a heavy alcohol 
drinker, he had not taken a drink for some time.  A physical 
examination demonstrated that the veteran's lungs were clear 
to percussion and auscultation and were somewhat increased in 
the AP diameter of his chest.  In pertinent part, the 
examining physician diagnosed reformed alcoholism, a former 
cigarette smoker, and chronic obstructive pulmonary disease.  

Thereafter, in April 1987, the veteran was treated for an 
acute exacerbation of his chronic obstructive pulmonary 
disease.  He complained of continued coughing and wheezing.  
A physical examination demonstrated lungs that were clear to 
percussion with scattered wheezes.  Subsequent physical 
evaluations completed in July and August 1987 showed that the 
veteran's lungs were clear.  A November 1988 computed 
tomography completed on the veteran's chest showed no 
evidence of intrapulmonary lesions, blebs, or mediastinal or 
hilar adenopathy.  

In February 1989, a private physician noted that he had 
reviewed the veteran's "old" chest x-rays and pulmonary 
function tests and concluded that they showed airway 
obstruction and fibrosis in the lower lung duct zones which 
were also non-diagnostic.  The examining physician explained 
that these findings were associated with the veteran's 
chronic lung disease.  

In October 1990, the veteran was treated for an upper 
respiratory tract infection with medication.  In December 
1994, the veteran received private medical care for 
bronchitis.  At that time, he complained of a dry cough and 
nasal congestion.  

At a May 1995 private treatment session, the veteran reported 
that he was a heavy drinker between 1976 and 1982 and that he 
stopped drinking and smoking in 1984 after he was 
hospitalized in a psychiatric facility.  Chest x-rays taken 
in October 1995 were normal and showed no interval changes 
since the prior study in December 1994 (which also provided 
normal results).  In December 1995, the veteran complained of 
a cough productive of clear to yellow sputum.  He denied 
shortness of breath.  The examining physician provided an 
assessment of bronchitis.  

In February 1996, the veteran was hospitalized for 
approximately one week at a VA medical facility.  He was 
admitted with complaints of shortness of breath and wheezing.  
He underwent a bronchoscopy which provided normal results, 
with no masses or bronchial lesions.  By the time of 
discharge, the veteran's condition had improved.  He had 
almost no cough or sputum production.  The treating physician 
also noted that the veteran's bipolar disorder seemed stable 
at discharge and that the veteran had an appointment pending 
with the psychiatric clinic.  

In September 1996, the veteran was treated for chronic 
obstructive pulmonary disorder, which was previously 
characterized as pneumonia and a probable upper respiratory 
infection.  At the time of the treatment session, the veteran 
complained of coughing up a thick yellow sputum for the past 
two days and a tightening of his left upper chest.  A 
physical examination demonstrated lungs which were clear to 
auscultation.  

An October 1997 VA medical report reflected that the veteran 
had returned to the Prime Clinic for follow-up treatment for 
various disorders.  According to this document, the veteran 
was a former tobacco user who had stopped smoking in 1984.  

In a November 1999 letter, the private physician who wrote 
the March 1997 report again explained that he has been the 
doctor of the veteran's family for approximately 40 years 
since 1950s to the present.  The physician explained that the 
veteran developed a very heavy smoking condition while in the 
military service which has caused deterioration of his lungs.  

At an April 2001 VA respiratory examination, the veteran 
reported being short of breath for the past twenty years, 
with progressive dyspnea, slight wheezing, and occasional 
cough with yellow phlegm.  He asserted that his smoking 
in-service caused him to become addicted to nicotine and that 
he could not stop smoking at first.  A physical examination 
demonstrated clear lungs, no wheezing, no rales, and no 
rhonchi.  The examiner provided an impression of pulmonary 
emphysema with some degree of mild asthmatic bronchitis and 
concluded that this condition "is largely contributed to 
smoking."  

A VA medical report dated in September 2002 indicates that 
the veteran's social history includes heavy smoking.  In 
particular, this record notes that the veteran smoked four 
packs of cigarettes per day for 40 years and stopped smoking 
in 1984.  

Also in September 2002, the veteran underwent a VA pulmonary 
examination.  According to the report of this evaluation, the 
veteran smoked during his active military duty and continued, 
thereafter, to smoke three packs of cigarettes per day until 
1984.  His complaints include shortness of breath on exertion 
and a productive (but not chronic) cough.  A physical 
examination demonstrated an increase in AP diameter of the 
chest, a hyper-resonance to percussion, normal breath sounds, 
and no rales or wheezes.  

The examiner diagnosed "[c]hronic bronchitis and chronic 
obstructive pulmonary disease (emphysema) in a long time 
heavy cigarette smoker."  The examiner acknowledged that he 
was unable to determine exactly when the veteran began to 
smoke.  However, the examiner also noted that the evidence of 
record, including the statement made by the veteran's wife at 
the September 2002 evaluation that she had been told by 
family members that the veteran smoked heavily during 
service.  In addition, the examiner noted that the evidence 
of record reflect that the veteran continued to smoke 3 packs 
of cigarettes per day for 30 years until 1984, when he ceased 
smoking.  Further, the examiner expressed his opinion that 
the veteran's pulmonary emphysema is not the result of his 
in-service cigarette smoking of two years duration.  The 
examiner determined, in fact, that the veteran's pulmonary 
emphysema most likely was the result of the post-service 
30-year period of heavy cigarette smoking.  

Additionally, the examiner who conducted the September 2002 
VA psychiatric examination noted the veteran's acknowledgment 
of having previously smoked up to three packs of cigarettes 
per day (after his separation from active military duty).  
The examiner then expressed his opinion that the evidence 
included in the veteran's claims folder does not support a 
determination that his service caused his smoking habit.  

2.  Analysis

With respect to the change in the law regarding 
tobacco-related claims, the Board notes that the Veterans 
Benefits Act of 1998, enacted as Subtitle B of Public Law 
No. 105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. 
§ 1110 and § 1131 to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on 
June 9, 1998 and was made effective for all claims filed 
thereafter.  By Public Law No. 105-206, § 9014, 
112 Stat. 865, approved on July 22, 1998, the amendments made 
by § 8202 of Public Law No. 105-178 were rescinded.  Rather 
than amending 38 U.S.C.A. § 1110 and § 1131, § 9014 created a 
new section---38 U.S.C.A. § 1103 which, in pertinent part, 
provides:  

(a)  Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  

38 U.S.C.A. § 1103 (West Supp. 2000).  

Accordingly, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See, 38 U.S.C.A. § 1103(b).  The provisions of § 1103 apply 
only to claims filed after June 9, 1998 and do not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  In the present case, the veteran's claims for a lung 
disorder, to include emphysema, secondary to in-service 
tobacco use and for nicotine dependence was filed in February 
1996.  Therefore, 38 U.S.C.A. § 1103 does not apply, and the 
veteran's tobacco-related claims are governed by the law in 
effect when these claims were filed.  

In this regard, the Board again notes that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

With regard to tobacco-related claims, the VA General Counsel 
issued a precedent opinion in January 1993 that clarified 
when benefits may be awarded based upon tobacco use in 
service.  See, VAOPGCPREC 2-93 (Jan. 13, 1993).  The General 
Counsel concluded that, if it is determined that a veteran 
incurred a disease or injury as a result of tobacco use in 
the line of duty in the active military, naval, or air 
service, service connection may be established for disability 
or death resulting from that disease or injury, even if the 
disease or injury does not become manifest until after 
discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or 
injury for VA disability compensation purposes, the General 
Counsel deferred to the Board's evaluation of the matter.  
The General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.  

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See, VAOPGCPREC 
19-97 (May 13, 1997).  Referring to a memorandum issued by 
the VA Under Secretary for Health earlier that same month (to 
the effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes) the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence under 38 C.F.R. § 3.310(a):  (1)  whether 
the veteran acquired a dependence on nicotine during service; 
and (2)  whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  The General Counsel 
indicated that whether a veteran was dependent on nicotine is 
a medical issue, and stated that, in making determinations on 
proximate cause, adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the 
service-acquired nicotine dependence.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also, Davis v. West, 13 Vet. App. 178 (1999).  

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month 
period:  (1)  tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic symptoms despite 
the use of substantial amounts of nicotine or a diminished 
effect observed with continued use of the same amount of 
nicotine-containing products; (2)  withdrawal, marked by 
appearance of four or more of the following signs within 
twenty-four hours of abrupt cessation of daily nicotine use 
or reduction in the same amount of nicotine 
used:  (a)  dysphoric or depressed mood; (b)  insomnia; 
(c)  irritability, frustration, or anger; (d)  anxiety; 
(e)  difficulty concentrating; (f)  restlessness; 
(g)  decreased heart rate; or (h)  increased appetite or 
weight gain; or by use of nicotine or a closely-related 
substance to relieve or avoid withdrawal symptoms; (3)  use 
of tobacco in larger amounts or over a longer period than was 
intended; (4)  persistent desire or unsuccessful efforts to 
cut down or control nicotine use; (5)  devotion of a great 
deal of time in activities necessary to obtain (e.g., driving 
long distances) or use (e.g., chain smoking) nicotine; 
(6)  relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in 
smoking-restricted areas); and (7)  continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or psychological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181.  In addition, 
DSM-IV, at 180, indicates that sustained full remission is 
achieved when none of the above criteria for nicotine 
dependence has been met for twelve months or longer.  See, 
VAOPGCPREC 19-97.  

a.  Respiratory Disorder, To Include Chronic Bronchitis And 
Chronic Obstructive Pulmonary Disease (Emphysema), Secondary 
To In-Service Tobacco Use

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for a respiratory disorder.  
In particular, he maintains that he incurred a respiratory 
disability as a result of his in-service tobacco use.  See, 
e.g., 2001 T. at 13-14, 21-22.  See also, 1999 T at 9-11.  

Pertinent medical evidence which has been obtained and 
associated with the claims folder indicates that the veteran 
was first treated for a respiratory condition in January 
1984, when he was found to have chronic bronchitis.  His 
respiratory condition was, thereafter, variously diagnosed as 
a moderately severe obstructive disease, emphysema, chronic 
obstructive pulmonary disorder, an upper respiratory tract 
infection, bronchitis, and pneumonia.  

The Board acknowledges that, in March 1997 and November 1999 
statements, a private physician explained that he has been 
the doctor of the veteran's family for approximately 40 years 
since 1950s to the present.  This physician also expressed 
his opinion that the veteran developed a very heavy smoking 
condition while in the military service which caused 
deterioration of his lungs.  

Significantly, however, the veteran's private physician did 
not have access to the veteran's claims folder.  In 
particular, the physician did not address the veteran's 
acknowledgment that he had smoked prior to active military 
duty and that he smoked up to four packs of cigarettes per 
day for thirty years after his separation from such service.  

Although the examiner who conducted the April 2001 VA 
respiratory examination associated the veteran's pulmonary 
emphysema with some degree of mild asthmatic bronchitis to 
his smoking, the doctor did not specifically address the 
matter of the effect of solely the veteran's two-year 
in-service smoking to his subsequent development of a 
respiratory disorder.  Significantly, the examiner who 
completed the September 2002 VA pulmonary examination did 
address this subject.  According to the report of this 
subsequent evaluation, the examiner expressed his opinion 
that the veteran's chronic bronchitis and chronic obstructive 
pulmonary disease (emphysema) is not the result of his 
in-service cigarette smoking of two years duration.  The 
examiner determined, in fact, that the veteran's pulmonary 
emphysema most likely was the result of his post-service 
30-year period of heavy cigarette smoking.  

Based on this evidence, therefore, the Board must conclude 
that the veteran's currently diagnosed chronic bronchitis and 
chronic obstructive pulmonary disease (emphysema) were not 
incurred as a result of tobacco used in the line of duty in 
the active military.  As such, service connection for a 
respiratory disorder, characterized as chronic bronchitis and 
chronic obstructive pulmonary disease (emphysema), secondary 
to in-service tobacco use cannot be granted.  The 
preponderance of the evidence is against the claim.  See, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See also, 
VAOPGCPREC 2-93 (Jan. 13, 1993).  

b.  Nicotine Dependence

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for nicotine dependence.  In 
particular, he maintains that his two years of military duty 
caused him to smoke so much more than he had smoked prior to 
enlistment that he became addicted to nicotine during service 
and continued after his separation from such duty.  See, 
e.g., 2001 T. at 11-13, 20-21.  See also, 1999 T at 12-14. 
According to the veteran's testimony, prior to service, he 
smoked approximately one pack of cigarettes every two weeks; 
during his two years of service, he smoked up to three packs 
of cigarettes per day; and, following discharge from such 
duty, continued to smoke up to four packs of cigarettes per 
day until 1984.  2001 T. at 11-12, 20-21.  

In this regard, the Board notes that the examiner who 
conducted the September 2002 VA psychiatric examination noted 
the veteran's acknowledgment of having previously smoked 
(after separation from military service) up to three packs of 
cigarettes per day.  The examiner then expressed his opinion 
that the evidence included in the veteran's claims folder 
does not support a determination that his service caused his 
smoking habit.  

Consequently, the Board must conclude that the relevant 
medical evidence of record does not support the finding that 
the veteran's two-year period of smoking cigarettes during 
his active military duty caused him to become addicted to 
nicotine.  Without such evidence, service connection for 
nicotine dependence is not warranted.  The preponderance of 
the evidence is against the claim.  See, 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(d).  See also, VAOPGCPREC 2-93 
(Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include a bipolar disorder and depression, is denied.  

Service connection for a respiratory disorder, to include 
chronic bronchitis and chronic obstructive pulmonary disease 
(emphysema), secondary to in-service tobacco use, is denied.  

Service connection for nicotine dependence is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 


Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

